Citation Nr: 9908630	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-26 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for residuals of 
pleural effusion.

3.  Entitlement to service connection for residuals of a 
pulmonary embolism.

4.  Entitlement to service connection for residuals of 
exposure to Dioxin and asbestos exposure.

5.  Entitlement to service connection for right leg 
phlebitis.

6.  Entitlement to service connection for otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to February 
1992.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The veteran's representative, in January 1999 correspondence, 
contends that the veteran should not have been denied service 
connection for irritable bowel syndrome with chronic diarrhea 
as well as a left ankle disorder.  However, the Board 
observes that the original November 1992 rating decision 
granted service connection for residuals of a left ankle 
sprain and gastroenteritis and that the RO has not made a 
determination regarding irritable bowel syndrome.  The 
veteran should be requested to clarify whether he is seeking 
service connection for irritable bowel syndrome in addition 
to his gastroenteritis.  Moreover, the representative appears 
to be attempting to reopen the veteran's claims for service 
connection for several disabilities due to undiagnosed 
illnesses and raising a claim for a compensable evaluation 
for residuals of inguinal hernia repair.  These issues are 
referred to the RO for clarification and initial 
adjudication.

Although the issue of entitlement to service connection for 
tinnitus was initially included in the veteran's appeal, an 
April 1998 rating action granted service connection for this 
disability at the maximum evaluation available for the 
disability.  Accordingly, this issue is no longer before the 
Board, and the appeal is limited to consideration of the 
issues listed on the title page. 

The issues of entitlement to service connection for hearing 
loss, right leg phlebitis and otitis media will be addressed 
in the subsequent remand.


FINDING OF FACT

The claims of entitlement to service connection for residuals 
of pleural effusion, residuals of a pulmonary embolism and 
residuals of exposure to Dioxin and asbestos are not 
plausible.


CONCLUSION OF LAW

The claims for service connection for residuals of pleural 
effusion, residuals of a pulmonary embolism and residuals of 
exposure to Dioxin and asbestos are not well grounded.  
38 U.S.C.A. § 5107(a)(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

It is not alleged, nor has it been shown that the veteran 
served in the Republic of Vietnam during service.  

The veteran's service medical records show that in August 
1984, he was hospitalized and treated for right parapneumonia 
effusion of unknown etiology.  After his discharge, he 
continued to receive follow-up care.  A November 1984 chest 
X-ray study showed no reaccumulation of fluid.  The veteran 
was hospitalized again in May 1985 for recurrent exudative 
right pleural effusion and pleural thickening of unknown 
etiology.  A December 1985 treatment record indicates that 
the eosinophilic pleural effusion had not recurred in six 
months.

A September 1985 service medical record shows that the 
veteran was exposed to asbestos prior to service (during his 
elementary school years) and during his service in the area 
of repair and maintenance on his ship.  In June 1987 the 
veteran was hospitalized for treatment of a pulmonary embolus 
and idiopathic eosinophilic pleural effusion

An undated medical note shows that the veteran was exposed to 
high levels of Dioxin gas in August 1989 and that the long-
term effects were unknown.  The veteran was to be monitored 
for any bad side effects.  

A September 1991 chest X-ray study shows questionable minimal 
blunting of the right costophrenic angle but was otherwise 
normal.  The veteran's October 1991 discharge medical 
examination report shows that his clinical evaluations were 
normal except for scars on his abdomen. 

An April 1992 VA pulmonary examination report notes the 
veteran's history of pleural effusions and that he had been 
exposed to dust while in Saudi Arabia.  He had no complaints 
at the time of the examination.  His chest X-ray study and 
pulmonary function test were normal.  The examiner found no 
diagnosable lung disease to be present.  

During his April 1992 VA general medical examination, the 
veteran recounted his medical history regarding pulmonary 
effusion.  In 1982 while aboard the USS PORTLAND, the veteran 
was exposed to asbestos from pipe insulation during 
reconstruction.  He was also exposed to PCB and Dioxins when 
the gases were released when a transformer in his barracks 
overheated.  The veteran had no respiratory symptoms at the 
time of the examination.  Auscultation was normal with no 
rales or wheezes.  On percussion there was no significant 
increase in the area of dullness.  The diagnoses included: 
history of recurrent right-sided pleural effusion of 
undetermined etiology; history of resolved pulmonary embolism 
with no recurrence; asbestos exposure in 1982 and exposure to 
PCP and Dioxin in 1989.

During his May 1993 personal hearing the veteran recounted 
his inservice histories with respect to his two episodes of 
right lower lobe pleural effusion in 1984 and 1985 and to his 
pulmonary embolism in 1987.  He was not receiving treatment 
for either condition at the time of the hearing.  The veteran 
recounted the circumstances surrounding his inservice 
exposure to Dioxin and asbestos.  He noted that he was told 
he had swollen lymph nodes at the time of his discharge 
examination, but did not know if he had any symptoms as a 
result of his exposures.  

VA treatment records show that the veteran had small soft 
lesions excised from his chest in October 1994.  A January 
1995 record notes that he was exposed to Dioxin on two 
occasions and had concerns about it.  A March 1995 chest X-
ray study, while noting minimal strand-like 
pleural/diaphragmatic adhesion in the anterior right side, 
showed no significant diagnostic abnormality.  An October 
1995 examination shows the veteran's medical history, notes 
that he had lipomas removed from his chest and shows that he 
was wheezing and had a "smoker's cough" with right apical 
coarse rhonchi.  The examiner's impression was chronic 
obstructive pulmonary disease (COPD), bronchitis and 
sinusitis.  

At his March 1996 VA Persian Gulf examination the veteran 
complained of a cough that produced whitish phlegm.  He 
admitted to smoking 1 1/2 packs of cigarettes a day since age 
14.  The examiner found a small lesion on the left lower 
chest wall.  The veteran's lungs were clear with no wheezes 
or crepitus.  A follow-up letter to the veteran noted his 
histories of lung effusions and pulmonary embolism and also 
noted that he had a history of sinus, nasal and chest 
congestion since 1993.

The veteran recounted the circumstances surrounding his 
inservice exposure to Dioxin and complained of memory loss at 
his April 1996 VA psychiatric examination.  However, the 
examiner found no evidence of any psychiatric diagnosis.  
While the veteran did have mild short-term memory decrement, 
it did not reach diagnostic levels at the time of the 
examination.

An April 1996 VA neurology examination noted that the veteran 
had a history of pulmonary emboli and pulmonary effusion of 
unclear etiology.  Although the neurological examination was 
normal, because of this history, the examiner ordered a panel 
of tests for the veteran's coagulation status.  May 1996 
laboratory results of the veteran's blood tests were within 
normal ranges.  An October 1996 VA neurology examination 
report shows the examiner's impression that the veteran had 
sinus and allergic headaches associated with dust or 
particulate exposure.  The examiner further opined that as 
the veteran had service in the Persian Gulf environment, he 
might have "Persian Gulf Syndrome."

During his January 1999 Central Office hearing before this 
Member of the Board, the veteran testified that he had 
lesions on his chest wall and adhesions on his lungs and 
effusions.  He denied treatment for any pulmonary condition 
since his discharge from service, but testified that he had 
experienced shortness of breath since his discharge.  He 
admitted that he worked in a dusty environment at the time of 
the hearing.  He occasionally would cough up blood 
(approximately three to four times a month) but did not seek 
medical treatment for it, using decongestants.  Chronic chest 
congestion had been diagnosed since 1993.  The veteran 
testified that he had been exposed to asbestos while aboard 
the USS PORTLAND and had been exposed to Dioxin when 
transformers in his barracks caused a fire.  He believed 
lesions in his sinuses were most likely due to his Persian 
Gulf service and he intended to file a claim for Persian Gulf 
residuals.  The veteran had smoked cigarettes for 
approximately twenty-four years.  He denied any current 
treatment for any pulmonary or other disability.  He had no 
current problems with pneumonia. 

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Additionally, service connection may be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d)(1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, while stationed in Vietnam 
during the applicable period, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) (1998) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied: chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma, Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer, respiratory cancers, and soft-tissue sarcoma. 38 
C.F.R. § 3.309(e) (1998).

A disease need not be specifically mentioned in these 
regulations if the veteran establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to Agent Orange in 
service.  The United States Court of Claims for Veterans 
Appeals (Court) has found that while a disorder need not have 
been present or diagnosed in service, there must be a nexus 
between a current disorder and military service, even if 
first diagnosed after service, on the basis of all of the 
evidence of record.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

The Court has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b)(1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Id. at 498.

Before the Board may address the merits of the veteran's 
claims it must, however, first be established that the claims 
are well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the claim is not well grounded there is no 
duty to assist.  Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran contends that he should be provided service 
connection for residuals of pleural effusion and pulmonary 
embolism as he was treated for these disabilities in service.  
He appears to link the excision of two lipomas in 1994 to his 
inservice Dioxin exposure.  The veteran also seeks service 
connection for his inservice exposure to asbestos.

Although he was treated for pulmonary effusions and a 
pulmonary embolism inservice, the objective medical evidence 
of record does not show any such disabilities currently or 
any residuals thereof.  In this regard, the April 1992 VA 
pulmonary examination showed normal pulmonary function tests 
and chest X-ray studies and the examiner found no diagnosable 
lung disease.  Likewise, although the March 1995 chest X-ray 
study showed some minimal findings, there was no significant 
diagnostic abnormality.  Although an October 1995 treatment 
record indicates an impression of COPD, there is no medical 
opinion linking it to the veteran's inservice episodes of 
pulmonary effusion or pulmonary embolism.  Moreover, the 
veteran has not offered any objective medical evidence in 
support of these claims.  Service connection is not in order 
in the absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the claims for service connection for 
residuals of pleural effusion and pulmonary embolism are 
denied.

The record contains no medical evidence suggesting that the 
veteran has any current disability etiologically related to 
his asbestos or Dioxin exposures in service.  The only 
evidence of record linking the veteran's excised lipomas to 
his inservice exposure to Dioxin consists of his own 
testimony and statements.  However, as a lay person the 
veteran is not qualified to furnish medical opinions or 
diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Since the veteran has submitted no medical evidence 
supportive of his claims, the Board finds that he has not met 
his initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for service connection for residuals of exposure to 
Dioxin and asbestos are well grounded.  Accordingly, the 
claims are denied.

Although the Board has considered and denied the veteran's 
claims for service connection for residuals of pleural 
effusion, residuals of pulmonary embolism and residuals of 
inservice exposure to Dioxin and asbestos on grounds 
different from that of the RO, that is, whether the claims 
are well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claims were well 
grounded, the RO accorded the appellant greater consideration 
than his claims warranted under the circumstances.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand this 
case to the RO for consideration of the issue of whether the 
appellant's claims are well grounded would be pointless, and 
in light of the law cited above, would not result in a 
determination favorable to the appellant.  VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).



ORDER

Evidence of well-grounded claims not having been submitted, 
the claims of entitlement to service connection for residuals 
of pleural effusion, residuals of pulmonary embolism and 
residuals of exposure to Dioxin and asbestos are denied.


REMAND

A careful review of the evidence of record indicates that the 
veteran did not file a timely substantive appeal with regard 
to his claims for service connection for right leg phlebitis 
and otitis media (38 C.F.R. § 20.302(b) (1998).  The RO 
addressed these claims on the merits; therefore, the Board, 
in arriving at this determination, must now accord the 
appellant an opportunity to submit evidence or argument on 
that procedural issue.  See Marsh v. West, 11 Vet. App. 468 
(1998); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Subsequent to his January 1999 hearing before the undersigned 
Member, the veteran submitted hearing test results from the 
Center for Hearing, Speech & Language, in Denver, Colorado, 
dated from February 1993 to February 1998.  While these 
records include hearing loss testing graphs, it is unclear 
whether the interpretations of the results are in terms of 
pure tone thresholds.  Moreover, no speech audiometry testing 
was performed.  The records further show that the veteran 
worked in a warehouse and only wore his earplugs 40 to 60 
percent of the time.  The evidence showed fluctuating hearing 
loss and feeling of ear fullness.  The Board observes that 
these results may show hearing loss levels sufficient to meet 
the provisions of 38 C.F.R. § 3.385.  The veteran's DD Form 
214 shows that his primary military occupational specialty 
was a machine gunner for over 12 years and that he received a 
combat action ribbon.  Based on this information, the Board 
is of the opinion that further development is necessary.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care providers 
treated him for a hearing loss.  Then 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all treatment records 
identified by the veteran which have not 
been previously secured. 

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination, 
to include an audiogram, by a board 
certified specialist in audiology, if 
available, to determine the nature and 
severity of any present hearing loss.  
The examiner is specifically requested to 
review the evidence in the veteran's 
claims file and offer an opinion, with 
complete rationale, as to the etiology of 
any hearing loss, to include whether it 
is at least as likely as not that it was 
caused by the veteran's asserted 
inservice exposure to acoustic trauma.  
Any special diagnostic studies deemed 
necessary should be performed.  The 
veteran's claims file must be made 
available to the examiner for review 
prior to the examination.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

3.  Then, pursuant to Marsh, and after 
undertaking any other necessary 
development, the RO should adjudicate 
whether the veteran has submitted a 
timely substantive appeal with regard to 
his claims of entitlement to service 
connection for right leg phlebitis and 
otitis media, and readjudicate his claim 
for service connection for hearing loss.  

If the RO's determination is adverse to the veteran, he 
should be afforded all procedural rights, and, if a timely 
notice of disagreement is received with respect to the 
veteran's claims for service connection for right leg 
phlebitis and otitis media, a supplemental statement of the 
case containing adequate reasons and bases should be issued 
and the veteran and his representative provided an 
opportunity to respond.  The veteran should be informed of 
the requirements to perfect an appeal with respect to any new 
issue(s) addressed in the supplemental statement of the case.  
Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


- 12 -


